Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 1 of 28




                        EXHIBIT 1
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 2 of 28



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION


 PATRICIA ARREDONDO                                          §
           Plaintiff,                                        §
                                                             §
 v.                                                          §
                                                             §             CASE NO. _______________
 STATE FARM LLOYDS                                           §
           Defendant.                                        §


                                 INDEX OF MATTERS BEING FILED
                               AND LIST OF ALL COUNSEL OF RECORD



          Defendant State Farm Lloyds (“Defendant”) submits this Index of Matters Being Filed and List of

All Counsel of Record pursuant to Local Rule 81 of the United States District Court for the Southern

District of Texas. Pursuant to the Local Rule 81, the following items are being filed with the Notice

of Removal filed by Defendant:

          1.      Index of Matters Being Filed and List of All Counsel of Record;

          2.      Copies of all executed process, pleadings asserting causes of action and all orders signed

                  by the state judge as follows:

                  A.      Plaintiff’s Original Petition, filed August 22, 2019 (attached as Exhibit 1-A);

                  B.      Service to Defendant on September 10, 2019 (attached as Exhibit 1-B);

                  C.      Defendant’s Original Answer, filed September 26, 2019 (attached as Exhibit 1-C);

          3.      A copy of the state court docket sheet (attached as Exhibit 1-D).




Index of Matters Being Filed                                                                                1 of 2
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 3 of 28



The parties’ respective attorneys are as follows:

          A.        ATTORNEYS FOR PLAINTIFF:

                    J. Michael Moore
                    THE MOORE LAW FIRM
                    4900 North 10th Street, Suite F3
                    McAllen, Texas 78504
                    956-631-0745 Phone
                    888-266-0971 Fax
                    Firstpartylit@moore-firm.com

          B.        ATTORNEYS FOR DEFENDANT:

                    Elizabeth Sandoval Cantu
                    Fed. ID No. 310028/State Bar No. 24013455
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    ecantu@ramonworthington.com
                    ATTORNEY IN CHARGE FOR DEFENDANT

                    Of Counsel:
                    Sofia A. Ramon
                    Fed. ID No. 20871/State Bar No. 00784811
                    Dan K. Worthington
                    Fed. ID No. 15353/State Bar No. 00785282
                    Sarah A. Nicolas
                    Fed. ID No. 32122/State Bar No. 24013543
                    Stephen W. Bosky
                    Fed. ID No. 3076205/State Bar No. 24087190
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    efile@ramonwothington.com


Dated: September 27, 2019.




Index of Matters Being Filed                                               2 of 2
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 4 of 28




                        EXHIBIT 1-A
                                                                                                 Electronically Filed
    Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page  5 of 28
                                                                8/22/2019 10:52 AM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed By: Alexis Bonilla


                                                            c - 36 2 3 -1 9 -A
                                         CAUSE NO.

 PATRICIA ARREDONDO                                          §                      IN THE DISTRICT        COURT
 Plaintifﬁ                                                   §
                                                             §
 VS.                                                         §                    HIDALGO COUNTY, TEXAS
                                                             §
 STATE FARM LLOYDS                                           §                   92nd
 Defendant.                                                  §                            JUDICIAL DISTRICT


PLAINTIFF’S ORIGINAL PETITION AND REQUEST                                    FOR DECLARATORY RELIEF


TO THE HONORABLE JUDGE AND JURY OF SAID COURT:
       COMES NOW, PATRICIA ARREDONDO                                   (herein individually “Plaintiff’), and ﬁles


this Plaintiff s Original Petition       and Request for Declaratory Relief against              STATE FARM

LLOYDS,      (herein “Defendant”), and for the purposes of requesting declaratory relief                 shows the

Court the following:


                                  I.   DISCOVERY CONTROL PLAN

       1.1        Plaintiff intends to conduct discovery pursuant to the                  Texas Rules of Civil

Procedure as they relate to Requests for Declaratory Relief.


       1.2        Plaintiff seeks recovery pursuant to this court’s original jurisdiction.


                                                  II.    PARTIES

       2.1        Patricia   Arredondo   is   an individual      who   resides in Hidalgo County, Texas.


       2.2        Defendant    STATE FARM LLOYDS                        (“Defendant Insurance Company”)         is   a


Domestic insurance company incorporated in the State 0f Texas, organized under the laws of the

State of Texas,   and engaged    in the business        0f insurance in the State of Texas. Defendant       may be

served with process Via certiﬁed mail. The clerk                 is   requested to issue a citation and serve the


Defendant    at the   following address:




PLAINTIFF’S ORIGINAL PETITION          AND REQUEST FOR
DECLARATORY RELIEF                                                                                            Page   1
                                                                                                  Electronically Filed
     Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page  6 of 28
                                                                 8/22/2019 10:52 AM
                                                                                                  Hidalgo County District Clerks
                                                                                                  Reviewed By: Alexis Bonilla
                                                      c-3623_19_A

                     Corporation Service Company
                     211 E 7th St Ste 620
                     Austin TX 78701 -3218

                                  III.   JURISDICTION          & RULE 47(c) STATEMENT
        3.1          This Court has jurisdiction over Defendant Insurance                 Company because         this


Defendant      is   an insurance company which engages in the business of insurance in the State of


Texas, and Plaintiff” s causes 0f action arise out of this Defendant’s business activities in the State


of Texas. Plaintiff seeks only declaratory            relief at this time.


                                                       IV.   VENUE
        4.1          Venue   is   proper in Hidalgo County, Texas, because the insured property, subject t0


this suit, is situated in    Hidalgo County, Texas. TEX.CIV.PRAC.                 & REM. CODE §15.032.
                                                       V.    FACTS

        5.1.         On   or about       May   31, 2017, Plaintiff’s property located at       2637 Quebec    Street,


McAllen,      TX      78503, sustained severe storm damage. Plaintiff ﬁled a claim (Claim No.


530799H59) with Defendant pursuant                  to the terms    of the policy (Policy No. 83-CC—D425-4).

Defendant wrongfully delayed, denied, and underpaid the claim.


        5.2.         Speciﬁcally, Defendant adjusted the claim for a total of a                   mere $1,181.40

Replacement Cost Value (“RCV”) which                  fell   below the deductible 0f $2,670.00. Thus, Defendant

issued no payment to Plaintiff. Defendant found interior water damages resulting from the storm


in (1.) the hall bathroom, (2.) the living           room, and    (3.) a   hallway. Defendant denied the claim 0n


July 24, 2017, concluding that the damages resulted from a plumbing vent pipe leak, despite the


fact that Plaintiff    ﬁled a claim for storm damages.


        5.3.         The insurance policy issued        to Plaintiff contains    an appraisal clause by Which the


Plaintiff and       Defendant     may resolve    disputes relating to the    amount of loss.

        5.4.         On   Friday, July 12, 2019, Plaintiff invoked the appraisal clause 0f the subject


PLAINTIFF’S ORIGINAL PETITION              AND REQUEST FOR
DECLARATORY RELIEF                                                                                             Page 2
                                                                                                     Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page  7 of 28
                                                                  8/22/2019 10:52 AM
                                                                                                     Hidalgo County District Clerks
                                                                                                     Reviewed By: Alexis Bonilla
                                                      C-3623-1 9-A

insurance policy. Defendant purportedly responded to this invocation by                     USPS   mail 0n August 2,


2019   in a letter received       by the undersigned 0n August        12,   2019.


          5.5.      Defendant has refused      to participate in the contractual appraisal process.           Pursuant


to the terms     of the policy, defendant was required t0 designate            its   appraiser Within 20 days and has


failed t0     comply With   the terms of the policy.


          5.6.      The policy      also contains an appraisal endorsement,              FE-5626   AMENDATORY
APPRAISAL ENDORSEMENT,                     (“FE-5626”) which        states, in relevant part:


          “j.   A party may not demand        appraisal after that party brings suit against the other party
          relating t0 the       amount afloss.” See Exhibit A. (emphasis              added).


          5.7.      Plaintiffs assert that the appraisal       endorsement      is   unenforceable, unconscionable,


and violates Texas law. Speciﬁcally, by the express terms of FE-5626, the endorsement contains

“POTENTIAL REDUCTIONS IN COVERAGE.”

          5.8.      Plaintiff only seeks declaratory relief from this court at this time. Plaintiff requests


that the court declare that:


          (1.)   FE-5626   is   unenforceable as to the provision set forth in Sectionj, supra,


          (2.)   Defendant must designate       its   appraiser in compliance with the express terms of the


          policy because this action does not relate to the amount of loss; and


          (3.) Plaintiff be     awarded reasonable and necessary attorney’s             fees.


          VI.    REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT
                                INSURANCE COMPANY

Request for Production 1:
Produce any and all documents submitted by State Farm Lloyds to the Texas Department of
Insurance (“TDI”) relating to obtaining TDI’s approval of the issuing of policies with the subject
FE-5626 AMENDATORY APPRAISAL ENDORSEMENT. This request includes, but is not
limited to, the Department’s responses to State Farm Lloyds, and any additional correspondence
derived therefrom.


Request for Production            2:



Plaintiff’s   Second Amended Petition and Request     for Declaratory Relief
MLF File No.     800954                                                                                           Page   3
                                                                                               Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page  8 of 28
                                                                  8/22/2019 10:52 AM
                                                                                               Hidalgo County District Clerks
                                                                                               Reviewed By: Alexis Bonilla
                                                 c-3623_19_A

Any and      all   records of communication between Plaintiffs insurance sales agent and Plaintiff
relating t0   FE-5626    AMENDATORY APPRAISAL ENDORSEMENT.
Request for Production         3:
Any and      all   records of communication between Plaintiff’s insurance sales agent and Plaintiff
relating to Plaintiff’s     agreement   to   be bound by the FE-5626          AMENDATORY APPRAISAL
ENDORSEMENT.

Request for Production 4:
Any and all instructions, training manuals, or documents relating to training protocols provided by
State Farm Lloyds t0 its sales agents relating t0 the manner in Which its sales agents must notify
State  Farm Lloyd’s policyholders about endorsements, generally, or the FE-5626
AMENDATORY APPRAISAL ENDORSEMENT at issue, speciﬁcally.
Request for Production 5:
Any and all documents legal opinions, memorandums, market studies, analysis, internal
communications, 0r studies, which have been conducted internally by State Farm Lloyds, which
reﬂect the basis for the drafting, selling, and inclusion 0f the FE-5626 AMENDATORY
APPRAISAL ENDORSEMENT at issue                   in State   Farm Lloyds     policies sold to policyholders such
as Plaintiff.   To   the extent an attorney-client privilege    is   asserted, please provide a privilege log.


Reguest for Production 6:
Any and all documents reﬂecting consideration which State Farm Lloyds paid to Plaintiff in
exchange for the modiﬁcation of the policy 0f insurance sold by State Farm Lloyds to Plaintiff in
exchange for the inclusion of the FE-5626 AMENDATORY APPRAISAL ENDORSEMENT at
issue.


Reguest for Production 7:
Any and all documents reﬂecting consideration received by State Farm Lloyds, including, but not
limited to, Plaintiff s insurance agent, from Plaintiff for the modiﬁcation of the policy of insurance
sold by State Farm Lloyds t0 Plaintiff in exchange for the inclusion 0f the FE-5626
AMENDATORY APPRAISAL ENDORSEMENT at issue.
Reguest for Production 8:
Any and all documents legal opinions, memorandums, market studies, analysis, internal
communications, 0r studies, which have been conducted by third-parties, Which reﬂect the basis
for the drafting, selling, and inclusion of the FE—5626 AMENDATORY APPRAISAL
ENDORSEMENT              at issue in State   Farm Lloyds    policies sold t0 policyholders such as Plaintiff.
To   the extent an attorney-client privilege     is   asserted, please provide a privilege log.


Request for Production 9:
Any and all documents reﬂecting      actuarial, ﬁnancial, economic, business projection, 0r legal
studies or  market research tending to show the efﬁcacy of the invocation of appraisal clauses’
effect on total amounts paid to policyholders 0n disputed property damage claims versus claims in
which appraisal is not invoked. To the extent an attorney—client privilege is asserted, please provide
a privilege 10g.




PLAINTIFF’S ORIGINAL PETITION           AND REQUEST FOR
DECLARATORY RELIEF                                                                                          Page 4
                                                                                                Electronically Filed
     Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page  9 of 28
                                                                 8/22/2019 10:52 AM
                                                                                                Hidalgo County District Clerks
                                                                                                Reviewed By: Alexis Bonilla
                                                 c-3623_19_A

Request for Production 10:
Any and all documents that relate to the application       for the copyright   of FE-S 626   AMENDATORY
APPRAISAL ENDORSEMENT.

Request for Production 11:
Any and all documents issued by a court in which such a court has interpreted the enforceability
0f FE-5626 AMENDATORY APPRAISAL ENDORSEMENT.


Request for Production 12:
Any and all motions ﬁled by a party         t0   any lawsuit    relating to the enforceability       0f FE-5626
AMENDATORY APPRAISAL ENDORSEMENT.
Request for Production 13:
Any and all corporate board of director, ofﬁcer, committee, or other meeting minutes in which FE-
5626 AMENDATORY APPRAISAL ENDORSEMENT was proposed, discussed, considered
and/or acted on.


Request for Production 14:
Produce any and all notes, emails, 0r subsequent recorded communications of 0r                  relating to such
meetings described in request for production        13.


    VII.   REQUESTS FOR ADMISSION TO DEFENDANT INSURANCE COMPANY

Request for Admission 1:
The FE-5626 AMENDATORY                 APPRAISAL ENDORSEMENT was                      a material alteration to
Plaintiff’s insurance Policy.


Reguest for Admission 2:
Plaintiff did not give any new consideration       in   exchange for a material   alteration.


Request for Admission        3:
Plaintiff did not give any new consideration in exchange for FE-5626                         AMENDATORY
APPRAISAL        ENDORSEMENT being added to her policy.

Request for Admission 4:
Policy Number 83-CIZOSO-9 issued          to Plaintiff    was a renewal of Plaintiff’s previous insurance
policy issued    by   State Farm.


Request for Admission        5:
Plaintiff’s    previous    insurance   policy    issued    by   State   Farm    did   not    contain     FE-5626
AMENDATORY APPRAISAL ENDORSEMENT.
Request for Admission        6:
State   Farm   did not cancel Plaintiff’s previous insurance policy, but instead renewed the previous
insurance policy.




PLAINTIFF’S ORIGINAL PETITION          AND REQUEST FOR
DECLARATORY RELIEF                                                                                           Page   5
                                                                                                       Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 10 of 10:52
                                                                  8/22/2019 28 AM
                                                                                                       Hidalgo County District Clerks
                                                                                                       Reviewed By: Alexis Bonilla
                                                      c-3623_19_A

                                                    VIII.   PRAYER
          8.1       WHEREFORE, PREMISES CONSIDERED,                                  Plaintiff prays that     upon    trial



hereof,   said Plaintiff have a declaration of               judgment declaring FE-S 626             AMENDATORY
APPRAISAL ENDORSEMENT unenforceable                            as a matter of law, unconscionable as a matter of


law, or otherwise in Violation 0f Texas law. In addition, Plaintiff requests the award 0f reasonable


and necessary attorney’s fees and for           all   costs of Court       on   Plaintiff’s   behalf expended, for pre-


judgment and post-judgment            interest as   allowed by law, and for any other and further relief, either


at   law 0r   in equity, t0   which   Plaintiff may   show     Plaintiff is entitled t0.


                                                         Respectfully submitted,


                                                         THE MOORE LAW FIRM
                                                         4900 North 10th Street, Suite F3
                                                         McAllen, Texas 78504
                                                         Telephone: (956) 63 1 -0745
                                                         Telecopier:       (888) 266—0971
                                                         Email: ﬁrstpartylit@moore—ﬁrm.com



                                                         By:       /s/J.   Michael Moore
                                                                   J.   MICHAEL MOORE
                                                                   State   Bar N0. 14349550
                                                         ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION             AND REQUEST FOR
DECLARATORY RELIEF                                                                                                  Page 6
                Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 11 of 28

                                                                          C-3623-19-A
                                                                                                                                                                 FE-56260
                                                                                                                                                                Page 1 of 2


     IMPORTANT NOTICE
     Effrective with this policy term,                 FE-5626        AMENDATORY APPRAISAL ENDORSEMENT                                          is   added          to   your
     po Icy.
     This notice summarizes the changes being                                   made   to   your   policy.         Please read the         new endorsement
     carefully and note the following changes:

                                                      POTENTIAL REDUCTIONS                      IN   COVERAGE
     Although not intended to change coverage, these changes could potentially reduce or eliminate coverage
     depending on how they are interpreted and, in that regard, should be viewed as either actual or potential
     reductions in or eliminations of coverage.
     The Appraisal   condition has                  been revised       in its   entirety    and contains      details regarding the appraisal process,
     including, but not limited to:
         o      When          appraisal can be used to determine the                       amount    of loss       and how the process works.
         o      The written documentation                       required to     demand      appraisal.
         o      How the appraisers and                   umpire are selected and the qualiﬁcations they must meet.
                                                                                                                            '




         o      How the appraisers and                   umpire are compensated.
     Endorsement FE-5626 follows this notice. Please read it thoroughly and place it with your policy.                                                               If   you
     have any questions about the information in this notice, please contact your State Farm” agent.
     This notice is a general description of coverage and/or_coverage changes and is not a statement of
     contract. This message does not change, modify, or invalidate any of the provisions, terms, or conditions
     of your policy, or any other applicable endorsements.


     FE-5626           AMENDATORY APPRAISAL ENDORSEMENT
     SECTION l- CONDITIONS,                     Appraisal   is   replaced with the                   cost,    and     if   applicable, the market value of                each
     following:                                                                                      item    in dispute.


         Appraisal.          If   you and we fail to agree on the amount of                          The     written       repod of agreement    will   set the      amount
         loss, either party           can demand that the amount of the                              of the loss of each item in dispute          and    will   be   binding
         loss     be   set   by             Only you or we may demand
                                   appraisal.                                                        upon you and               us.
         appraisal.          A    demand for appraisal must be in writing.                           If                   fail to agree upon the amount
                                                                                                          the two appraisers
         You must comply with SECTION          - CONDITIONS,I
                                                                                                                      30 days. unless the period of time
                                                                                                     of the loss within
         Your Duties After Loss before making a demand for                                           is extended by mutual agreement. they will select a
         appraisal. At least 10 days before demanding appraisal.                                     competent, disinterested umpire and will submit
         the party seeking appraisal must provide the other party                                    their diﬁerences to the umpire.        If   the appraisers are
         with written, itemized documentation of a speciﬁc dis-                                      unable to agree upon an umpire within 15 days:
         pute as to the amount of the               loss, identifying separately
                                                                                                     (1)    you or we may make a written application for a
         each item being disputed.                                                                          judge of a court of record in the same state and
         a.     Each party will select a competent, disinterested                                           county (or city if the city is not within a county)
                                                                                                            where the residence premises is located to
                appraiser and noﬁfy the other party of the apptaiser’s
                                                                                                             select   an umpire;
                identity within 20 days of receipt of the written
                demand for appraisal.                                                                (2)    the party requesting the selection described                    in

                                                                                                             item c.(1) must provide the other party:
         b.     The appraisers   will then attempt to set the amount

                of the loss of each item in dispute as speciﬁed by                                           (a)   written notice of the intent to          file,   identify-

                each party, and jointly submit to each party a written                                             ing the speciﬁc location       and               the
                                                                                                                                                           identity of
                                                                                                                   court, at least    10 days   prior to     submission
                report of agreement signed by them. In all instances
                                                                                                                   of the written application;       and
                the written report of agreement will be itemized and
                state separately the actual cash value, replacement                                          (b)   a copy of the written application; and


                                                  ©, Copyright, State Farm Mutua! Automobile Insurance Company. 2015
                                                                                 CONTINUED


31
                        Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 12 of 28
     StateFafm                                                                 2034s 83-CC-0425~4
                                                                                        0-3623-19-A
                                                                                                                                                                   FE-56260
                                                                                                                                                                  Page 2 of 2

                       (3)    a   written report of agreement,             as required      in               (2)   has a ﬁnancial           interest in the   outcome    of the
                              item     signed by any two (appraisers or ap-
                                     b.,                                                                           claim at issue      in   the appraisal.
                              praiser and umpire) will set the amount of the
                                                                                                             Each party will be responsible for the compensation
                              loss of each item in dispute and will be binding
                                                                                                             of their selected appraiser. Reasonable expenses of
                              upon you and us. In all instances the wn'tten
                                                                                                            the appraisal and the reasonable compensation of
                              report of agreement will be itemized and state
                                                                                                            the umpire      will   be paid equally by you and      us.
                              separately the actual cash value, replacement
                              cost, and if applicable, the market value of                                  You and we do not waive any rights by demanding
                              each item in dispute.                                                         or submitﬁng to an appraisal, and remin all oontactual
                                                                                                            rights to determine if coverage applies to each item
                       To    qualify   as an applaiser or umpire             for   a   loss to
                                                                                                             in dispute.
                       building property,  a person must be one of the follow-
                       ing   and be licensed or certiﬁed as required by the                                 Appraisal      is   only available to determine the amount
                                                                                                             of the loss of       each item in dispute. The appraisers
                       applicable jurisdiction:
                                                                                                             and the umpire have no            authority to decide:
                       (1)    an engineer or           architect with experience          and
                                                                                                             (1)   any other questions of fact;
                              taming       in   building constucﬁon, repair. esﬁmating,
                              or investigation of the type of property             damage                    (2)   questions of law,
                              in dispute;                                                                    (3)   questions of coverage;

                       (2)    an adjuster or public adjuster with experience                                 (4)   other contractual issues; or
                              and training in estimating the type of property
                                                                                                             (5)   to conduct appraisal         on a class-wide   basis.
                              damage        in   dispute; or
                                                                                                             Appraisal     is      non-judicial proceeding      and does not
                       (3)    a contractor with experience and training in the
                              construction, repair. and estimating of the type                               provide for or require arbitration. Neither party             will

                              of property        damage in     dispute.                                      be awarded attorney fees. The apptaisal award
                                                                                                             may not be entered as a judgment in a court
                       A person may not serve as an appraiser or umpire if
                       that person, any employee of that person, that per-                                   A party may   not demand appraisal after that party
                       son’s employer, or any employee of their employer:                                    brings suit or action against the other party relating
                                                                                                             to the   amount of loss.
                       (1)    has performed services            for either party with re-
                              spect to the claim at issue          in   the appraisal; or        All   other policy provisions apply.

             FE-5626
                                                         ©. Copyright, State Farm Mutual Automobile Insurance Company, 2015




20346
Oh
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 13 of 28




                         EXHIBIT 1-B
           Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 14 of 28
p        UNITED STATES
        POSTAL SERVICE

September     6,       201 9                                                                              AT                 0,
                                                                                                                                             K_____M

DearMAIL MAIL:                                                                                                        SEP ‘7       2019



The   following    is in     response   to   your request for proof of delivery on your iéePnﬁmg
                                                                                                            y
9214 8901 0661 5400 0141 9856                      75.


Item Details

Status:                                                          Delivered
                                                                                                                                                       ‘




Status Date        I   Time:                                    September              6,   201 9, 7:32   am                                           1




Location:                                                       AUSTIN, TX 78760
Postal Product:                                                  First-Class Mail®
Extra Services:                                                 Certiﬁed MailTM
                                                                Return Receipt Electronic
Recipient Name:                                                 STATE FARM LLOYDS
Recipient Signature
                                                                                             H
                         .


                       Slgnature of ReCIpIent:



                         Address of Recipient:
                                               .    .




                                                                E)
                                                                3k
                                                                .




                                                                q
                                                                u 1H
                                                                     ”




                                                                           9L.
                                                                         K~1L€




                                                                            Hm
                                                                                  Winn.-


                                                                                 Barium



                                                                                      CSLRTELQ
                                                                                               ‘




Note:   Scanned image may reﬂect a       different destination       address due       to Intended Recipient's delivery instructions   on   ﬁle.




Thank you     for selecting the United States Postal Service® for                          your mailing needs. If you require additional
assistance, please contact your local                    Post Ofﬁcem             or a Postal representative at 1-800-222-181 1.


Sincerely,
United States Postal Service®
475 L'Enfant Plaza             SW
Washington, D.C. 20260-0004




The customer reference   information shown below is not validated or endorsed by the
United States Postal Service. It is solely for customer use.



                                                        Reference ID: 921 48901 0661 540001 41 985675
                                                        C-3623-1 9-A
                                                        STATE FARM LLOYDS
                                                        C/O CORPORATION SERVICE COMPANY
                                                        211 E. 7TH ST. STE. 620
                                                        AUSTIN TX 78701—3218
                                                                 ,
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 15 of 28



                               C-3623-19-A
           92ND DISTRICT COURT, HIDALGO COUNTY, TEXAS
________________________________________________________________________
                               CITATION
________________________________________________________________________
                           THE STATE TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you
or your attorney do not file a written answer with the clerk who issued this citation by
10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served this citation and petition, a default judgment may be taken against you.

STATE FARM LLOYDS
C/O CORPORATION SERVICE COMPANY
211 E. 7TH ST STE 620
AUSTIN, TEXAS 78701-3218

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S
ORIGINAL PETITION AND REQUEST FOR DECLARATORY RELIEF at or
before 10:00 o’clock a.m on the Monday next after the expiration of twenty (20) days
after the date of service hereof, before the Honorable 92nd District Court of Hidalgo
County, Texas at the Courthouse, 100 North Closner, Edinburg, Texas 78539.

Said Petition was filed on this the 22nd day of August, 2019 and a copy of same
accompanies this citation. The file number and style of said suit being, C-3623-19-A,
PATRICIA ARRENDONDO VS. STATE FARM LLOYDS

Said Petition was filed in said court by Attorney J. MICHAEL MOORE, THE MOORE
LAW FIRM 4900 NORTH 10TH ST SUITE F-3 MCALLEN TX 78504.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 30th day of August, 2019.


LAURA HINOJOSA, DISTRICT CLERK
100 N. CLOSNER, EDINBURG, TEXAS
HIDALGO COUNTY, TEXAS

_____________________________________
MONICA VALDEZ DEPUTY CLERK
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 16 of 28




CERTIFIED MAIL 9214 8901 0661 5400 0141 9856 75

                             CERTIFICATE OF RETURN
                             UNDER RULES 103 T.R.C.P.

This is to certify that on this the 30th day of August, 2019 I, Monica Valdez, Deputy
Clerk of the 92nd District Court of Hidalgo County, Texas mailed to the defendant in
Cause Number C-3623-19-A, Patricia Arrendondo VS. State Farm Lloyds a copy of the
citation along with a copy of the petition by certified mail return receipt requested.
Return receipt was returned on the ____ day of _____________, 201___ (or unserved for
the reason on the certificate return) __________________________.

GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at office in Edinburg,
Texas on this the 30th day of August, 2019.


LAURA HINOJOSA, DISTRICT CLERK
HIDALGO COUNTY, TEXAS

____________________________________
MONICA VALDEZ, DEPUTY CLERK


          COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
                      CONSTABLE OR CLERK OF THE COURT
In accordance to Rule 107, the officer or authorized person who serves or attempts to
serve a citation must sign the return. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return must either be verified or be signed
under the penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is __________________________________, my date of birth is
_______________ and the address is ___________________________________,and I
declare under penalty of perjury that the foregoing is true and correct.

EXECUTED in _________County, State of Texas, on the _____ day of ____________,
20_____.

______________________________
Declarant”

_________________________________
If Certified by the Supreme Court of Texas
Date of Expiration / SCH Number
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 17 of 28




                         EXHIBIT 1-C
                                                                                         Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 18 of 1:31
                                                                  9/26/2019 28 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Jonathan Coronado


                                           CAUSE NO. C-3623-19-A

 PATRICIA ARREDONDO                                      §               IN THE DISTRICT COURT
                                                         §
 v.                                                      §                  92nd JUDICIAL DISTRICT
                                                         §
 STATE FARM LLOYDS                                       §             HIDALGO COUNTY, TEXAS



                DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER
                      TO PLAINTIFF’S ORIGINAL PETITION
                            AND RULE 193.7 NOTICE



TO THE HONORABLE JUDGE OF THE COURT:

        NOW COMES STATE FARM LLOYDS, Defendant in the above styled and numbered

cause, and files this Original Answer to Plaintiff’s Original Petition, and in support thereof would

respectfully show this Honorable Court the following:

                                      I.       GENERAL DENIAL

        Reserving the right to file other further pleadings, exceptions and/or denials, Defendant State

Farm Lloyds generally denies each and every material allegation contained in Plaintiff’s Original

Petition, and demands strict proof thereof in accordance with the laws and the Rules of Civil

Procedure of the State of Texas.

                                II.         AFFIRMATIVE DEFENSES

1.      Defendant affirmatively alleges that there is no justiciable case or controversy between the

parties and that the Texas Uniform Declaratory Judgement Act does not apply. The appraisal

provision of this policy was invoked before suit was filed and this matter is now in appraisal. TEX.

CIV. PRAC. & REM. CODE § 37.002. There is no uncertainty or insecurity with respect to rights, status,

or other legal relations and thus this act is inapplicable to Plaintiff’s claims and Plaintiff has failed to

state a claim for which relief can be granted.


Defendant’s Original Answer                                                                           Page 1
                                                                                       Electronically Filed
     Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 19 of 1:31
                                                                 9/26/2019 28 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Jonathan Coronado


2.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, State Farm is entitled to an offset or credit against Plaintiff’s damages, if any, in the amount

of all payments State Farm has made to or on behalf of Plaintiff under the Policy in connection with

the damages and the insurance claim, that give rise to Plaintiff’s claims in this lawsuit, including

payment(s) made in connection with prior insurance claim(s), if any, regarding the same damage.

3.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, State Farm is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount

of Plaintiff’s $2,670.00 deductible.

4.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Defendant asserts that Plaintiff may have failed to make reasonable efforts to mitigate her

damages.

5.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Under the Insuring Agreement, Plaintiff bears the burden to prove damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy period. Plaintiff

lacks proof of damages resulting from any accidental direct physical loss during the policy period

(beyond any damages already paid by State Farm under the policy).

6.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, State Farm’s liability, if any, is limited to the amount of the policy limits under the subject

policy, pursuant to the “Limit of Liability” and other clauses contained in the policy sued upon.

7.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Plaintiff’s claims are barred, in whole or in part, because the alleged damages to Plaintiff’s

property, none being admitted, were proximately caused in whole or in part by non-covered losses.

The policy at issue, as amended by endorsement, specifically provides:




Defendant’s Original Answer                                                                         Page 2
                                                                                         Electronically Filed
    Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 20 of 1:31
                                                                9/26/2019 28 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Jonathan Coronado


                                  SECTION I - LOSSES INSURED

        COVERAGE A - DWELLING
        We insure for accidental direct physical loss to the property described in
        Coverage A, except as provided in SECTION I - LOSSES NOT INSURED.

                                SECTION I - LOSSES NOT INSURED

        1.       We do not insure for any loss to the property described in Coverage A which
                 consists of, or is directly and immediately caused by, one or more of the perils
                 listed in items a. through n. below, regardless of whether the loss occurs
                 suddenly or gradually, involves isolated or widespread damage, arises from
                 natural or external forces, or occurs as a result of any combination of these:

                                               * * * * *
                 g.      wear, tear, marring, scratching, deterioration, inherent vice, latent
                 defect or mechanical breakdown;

                 i. mold, fungus or wet or dry rot;

        However, we do insure for any resulting loss from items a. through m. unless the
        resulting loss is itself a Loss Not Insured by this Section.

        3.       We do not insure under any coverage for any loss consisting of one or more
                 of the items below. Further, we do not insure for loss described in paragraphs
                 1. and 2. immediately above regardless of whether one or more of the
                 following: (a) directly or indirectly cause, contribute to or aggravate the loss;
                 or (b) occur before, at the same time, or after the loss or any other cause of
                 the loss:
                 b.       defect, weakness, inadequacy, fault or unsoundness in:
                          (2)    design, specifications, workmanship, construction, grading,
                                 compaction;
                          (3)    materials used in construction or repair; or
                          (4)    maintenance of any property (including land, structures, or
                                 improvements of any kind) whether on or off the residence
                                 premises; or;

                 c.       weather conditions.


        However, we do insure for any resulting loss from items a., b. and c. unless the
        resulting loss is itself a Loss Not Insured by this Section.




Defendant’s Original Answer                                                                           Page 3
                                                                                          Electronically Filed
     Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 21 of 1:31
                                                                 9/26/2019 28 PM
                                                                                          Hidalgo County District Clerks
                                                                                          Reviewed By: Jonathan Coronado


8.         In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, The Policy provides that actual repair or replacement of the damaged property is a condition

precedent to payment of the claim at replacement cost value. To the extent Plaintiff seeks additional

damages beyond what State Farm has already paid, Plaintiff bears the burden to show completion of

actual replacement or repair of those additional damages before they can receive replacement cost

benefits under the policy. The Policy states as follows in FE-3533.1 HOMEOWNERS POLICY

ENDORSEMENT (Texas):

                                 SECTION I – LOSS SETTLEMENT

                                               * * * * *
      1.          A1 – Replacement Cost Loss Settlement – Similar Construction.
                  a.      We will pay the cost to repair or replace with similar construction and for the
                          same use on the premises shown in the Declarations, the damaged part of the
                          property covered under SECTION I – COVERAGES, COVERAGE A –
                          DWELLING, except for wood fences, subject to the following:
                          (1)     until actual repair or replacement is completed, we will pay only the
                                  actual cash value at the time of the loss of the damaged part of the
                                  property, up to the applicable limit of liability shown in the
                                  Declarations, not to exceed the cost to repair or replace the damaged
                                  part of the property;
                          (2)     when the repair or replacement is actually completed, we will pay the
                                  covered additional amount you actually and necessarily spend to repair
                                  or replace the damaged part of the property, or an amount up to the
                                  applicable limit of liability shown in the Declarations, whichever is
                                  less;
                          (3)     to receive any additional payments on a replacement cost basis, you
                                  must complete the actual repair or replacement of the damaged part of
                                  the property within two years after the date of loss, and notify us within
                                  30 days after the work has been completed. . .
Specifically, Plaintiff has not provided State Farm with any evidence that the interior damages

identified by State Farm have been repaired. Plaintiff’s damages, if any, must be calculated based on

the “actual cash value at the time of the loss.”


Defendant’s Original Answer                                                                            Page 4
                                                                                         Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 22 of 1:31
                                                                  9/26/2019 28 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Jonathan Coronado


9.      In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to comply with the

following Policy conditions:

                                SECTION I – CONDITIONS
                                         * * * * *
        2.       Your Duties After Loss. After a loss to which this insurance may apply, you
                 shall see that the following duties are performed:


                 a.       give immediate notice to us or our agent. . .
                 b.       protect the property from further damage or loss, make reasonable and
                          necessary temporary repairs required to protect the property, keep an
                          accurate record of repair expenditures;

To the extent Plaintiff seeks additional damages beyond what State Farm has already paid, Plaintiff

failed to comply with these conditions precedent. Specifically, Plaintiff may have failed to timely give

notice of all of the damages, and Plaintiff may have failed to make temporary repairs, resulting in

further loss to the property.

10.     In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, no action shall be brought by Plaintiff unless there has been compliance with the “Suits

Against Us” policy provision.

11.     In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, a bona fide/legitimate dispute exists precluding Plaintiff’s recovery of damages under extra-

contractual theories including the common law duty of good faith and fair dealing, and for violations

of the Texas Insurance Code or any other statutory or common law authority.

12.     In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Texas Civil Practice and Remedies Code §41.001, et seq., applies and punitive damages

awarded, if any, are subject to the statutory limit set forth therein, other applicable statutory authority,

and common law. Further, unless Plaintiff proves Defendant’s liability for punitive damages, and the

Defendant’s Original Answer                                                                           Page 5
                                                                                        Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 23 of 1:31
                                                                  9/26/2019 28 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Jonathan Coronado


amount of punitive damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article 1 of the Texas Constitution.

13.       In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, State Farm Lloyds pleads the limitations on Plaintiff’s possible recovery of attorney’s fees as

set forth in Sections 542A of the Texas Insurance Code and, in particular, that Plaintiff not be awarded

any attorney’s fees under Section 542A.007(c), should it apply, or, alternatively, that any award of

attorney’s fees to Plaintiff be limited to the lesser of the amounts set forth in Section 542A.007(a)(1),

(2), or (3) should Section 542A.007(c) not apply. State Farm Lloyds further pleads all other limitations

on Plaintiff’s possible recovery of attorney’s fees set forth elsewhere in Section 542A of the Texas

Insurance Code.

14.       In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Plaintiff is precluded from recovering any attorney fees under the doctrine of excessive

demand. “The dispositive inquiry for determining whether a demand is excessive is whether the

claimant acted unreasonably or in bad faith …. If a claimant demands monies to which they [sic] are

not entitled, that demand is unreasonable and consequently excessive.” See Wayne v. A.V.A. Vending,

Inc., 52 S.W. 3d 412, 418 (Tex. App. – Corpus Christi 2001, pet. denied) (citing Findlay v. Cave, 611 S.W.

2d 57, 58 (Tex. 1981) and Ingham v. Harrison, 148 Tex. 380, 385-386, 224 S.W. 2d 1019, 1022 (Tex.

1949)).

15.       In the event Plaintiff pursues additional claims arising out of the claim made the basis of this

lawsuit, Defendant pleads TEX. INS. CODE §542A.007(d) and asserts it was not provided, but was

entitled to, pre-suit notice regarding reasonable and necessary attorney’s fees calculated by using “an

hourly rate that is customary for similar legal services” as set out by TEX. INS. CODE §542A.003(b)(2),

at least 61 days before the date the action was filed by claimants, and thus this Defendant seeks the


Defendant’s Original Answer                                                                          Page 6
                                                                                        Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 24 of 1:31
                                                                  9/26/2019 28 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Jonathan Coronado


Court deny any award of attorney’s fees to Plaintiff, incurred after the date the Defendant files this

pleading with the Court.

16.     In the event Plaintiff attempts to state claims and seek damages for alleged violations of the

Texas Insurance Code, Defendant contends Plaintiff has failed to comply with the statutorily

mandated conditions in order to obtain any relief under the statute. Specifically, Chapter 541 and 542A

of the Texas Insurance Code requires, as a prerequisite to bringing any action for damages, that a

complaining party give written notice to a defending party at least sixty (60) days before filing

suit. Plaintiff’s pre-suit notification or demand must meet specific requirements set forth in the statute

and provide Defendant sixty (60) days to respond prior to bringing any suit. See TEX. INS. CODE

§541.154(a) and §542A.003. Plaintiff has failed to provide Defendant notice as required by Chapter

541 and 542A of the Texas Insurance Code.

17.     In the event Plaintiff makes a breach of contract claim, Defendant contends Plaintiff’s breach

of contract claim is/would be barred, in whole or in part, by State Farm’s timely issued payment of

that portion of the appraisal award that could have been covered under the policy at issue and/or

which State Farm pays. Specifically, and to the extent applicable, Defendant contends Plaintiff

is/would be estopped from contesting whether State Farm complied with the insurance contract and

estopped from contesting actual damages under the insurance contract with respect to an appraisal

award for which State Farm timely issues payment for.

18.     Because the amount of loss is determined by appraisal, Defendant contends, as may be

applicable, State Farm’s timely issued payment of that portion of the appraisal award that could have

been covered under the policy at issue, and/or which State Farm pays, precludes or would preclude

Plaintiff’s entitlement to receive any additional policy benefits, as Plaintiff would not have lost a

contractual right to any additional policy benefits, and Plaintiff has not alleged any facts that would

give rise to an independent injury claim. Further, liability under Texas Insurance Code Chapter 541


Defendant’s Original Answer                                                                          Page 7
                                                                                        Electronically Filed
      Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 25 of 1:31
                                                                  9/26/2019 28 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Jonathan Coronado


incorporates the common law bad faith standard for breach of duty of good faith and fair dealing.

19.     Defendant demands a trial by jury.

                                    III.    TRCP 193.7 NOTICE

        Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by Plaintiff

in response to Defendant’s written discovery are intended to be used by Defendant and shall be

deemed as properly authenticated for use against Plaintiff in any pretrial proceeding or trial of this

case.

                                           IV.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS

requests judgment of the Court that Plaintiff take nothing by this suit, and, that Defendant be awarded

costs and such other and further relief to which it may show it is justly entitled to receive.

                                                         Respectfully submitted,

                                                         RAMÓN | WORTHINGTON, PLLC
                                                         900 Kerria Ave.
                                                         McAllen, Texas 78501
                                                         Telephone: 956-294-4800
                                                         Facsimile: 956-928-9564

                                                         /s/ Elizabeth Sandoval Cantu
                                                         Dan K. Worthington
                                                         State Bar No. 00785282
                                                         dworthington@ramonworthington.com
                                                         Elizabeth Sandoval Cantu
                                                         State Bar No. 24013455
                                                         ecantu@ramonworthington.com
                                                         Sofia A. Ramon
                                                         State Bar No. 00784811
                                                         sramon@ramonworthington.com
                                                         Electronic Service to:
                                                         efile@ramonworthington.com

                                                         ATTORNEYS FOR DEFENDANT




Defendant’s Original Answer                                                                          Page 8
                                                                                   Electronically Filed
    Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 26 of 1:31
                                                                9/26/2019 28 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Jonathan Coronado


                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on September 26, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
J. Michael Moore
THE MOORE LAW FIRM
4900 North 10th Street, Suite F3
McAllen, Texas 78504
T: (956) 631-0745
F: (888) 266-0971
firstpartylit@moore-firm.com
Attorney for Plaintiff




                                                             /s/ Elizabeth Sandoval Cantu
                                                             Elizabeth Sandoval Cantu




Defendant’s Original Answer                                                                     Page 9
Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 27 of 28




                         EXHIBIT 1-D
                       Case 7:19-cv-00342 Document 1-2 Filed on 09/27/19 in TXSD Page 28 of 28
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                  Location : All Courts Images

                                                             Register of Actions
                                                                 Case No. C-3623-19-A

 Patricia Arrendondo VS. State Farm Lloyds                                   §                            Case Type: All Other Civil Cases (OCA)
                                                                             §                            Date Filed: 08/22/2019
                                                                             §                              Location: 92nd District Court
                                                                             §
                                                                             §
                                                                      Party Information
                                                                                                                           Attorneys
 Defendant        State Farm Lloyds                                                                                        Elizabeth Sandoval Cantu
                                                                                                                             Retained
                                                                                                                           956-294-4800(W)


 Plaintiff        Arrendondo, Patricia                                                                                     J. MICHAEL MOORE
                                                                                                                             Retained
                                                                                                                           956-631-0745(W)
                                                                Events & Orders of the Court
               OTHER EVENTS AND HEARINGS
 08/22/2019 Original Petition (OCA)
              AND REQUEST FOR DECLARATORY RELIEF WITH ATTACHED EXHIBIT A.
 08/30/2019 Citation By Certified Mail
               State Farm Lloyds                           Served                09/06/2019
                                                           Returned              09/17/2019
 08/30/2019 Citation Issued
 09/26/2019 Defendant's Original Answer
              TO PLAINTIFF'S ORIGINAL PETITION AND RULE 193.7 NOTICE
                                                           Financial Information


                Defendant State Farm Lloyds
                Total Financial Assessment                                                                                                           40.00
                Total Payments and Credits                                                                                                           40.00
                Balance Due as of 09/27/2019                                                                                                          0.00

  09/26/2019    Transaction Assessment                                                                                                               40.00
  09/26/2019    EFile Payments from
                                           Receipt # DC-2019-070546                            State Farm Lloyds                                    (40.00)
                TexFile




                Plaintiff Arrendondo, Patricia
                Total Financial Assessment                                                                                                          398.00
                Total Payments and Credits                                                                                                          398.00
                Balance Due as of 09/27/2019                                                                                                          0.00

  08/22/2019    Transaction Assessment                                                                                                              398.00
  08/22/2019    EFile Payments from
                                           Receipt # DC-2019-066156                            Arrendondo, Patricia                                (398.00)
                TexFile




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=3962557[9/27/2019 9:56:19 AM]
